DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9, 14-21, 23-31 and 36 are pending.
Claims 1-9, 14, 23-31 and 36 have been withdrawn.
Claims 15-21 are currently under examination.


35 USC § 103(a) rejections withdrawn 

The rejections of claims 15-17 under 35 U.S.C. 103 as being unpatentable over Sakai et al (Cancer Res, 64:8022-8028, 2004, IDS, cited previously) and Clinical Trial NCT01730118 (posted 21 November 2012, IDS) in view of Slager et al (Cancer Gene Ther, 11:227-236, 2004, IDS, cited previously), Slawin et al (US 2011/0287038, published 24 November 2011) and Vogels et al (US 2005/0158278, published 21 July 2005) are withdrawn in view of Applicant’s arguments and clinical results of Clinical Trial NCT01730118 (Wood et al, J Clin Oncol, 35: Suppl15, 3089, May 2017).


The rejections of claims 15-18  under 35 U.S.C. 103 as being unpatentable over Sakai et al (Cancer Res, 64:8022-8028, 2004, cited previously) and Clinical Trial NCT01730118 (posted 21 November 2012, IDS) in view of Slager et al (Cancer Gene Ther, 11:227-236, 2004, IDS, cited previously), Slawin et al (US 2011/0287038, published 24 November 2011) and Vogels et al (US 2005/0158278, published 21 July 2005) in further view of Felzmann et al (US 2010/0285072, published 11 November 2010) and Corbascio et al (US 2016/0361364, published 15 December 2016, filed 11 December 2014) are withdrawn in view of Applicant’s arguments and clinical results of Clinical Trial NCT01730118 (Wood et al, J Clin Oncol, 35: Suppl15, 3089, May 2017).






35 USC § 103(a) rejections maintained 

The rejections of claims 19-21  under 35 U.S.C. 103 as being unpatentable over Sakai et al (Cancer Res, 64:8022-8028, 2004, cited previously) and Clinical Trial NCT01730118 (posted 21 November 2012, IDS) in view of Slager et al (Cancer Gene Ther, 11:227-236, 2004, IDS, cited previously), Slawin et al (US 2011/0287038, published 24 November 2011) and Vogels et al (US 2005/0158278, published 21 July 2005) in further view of Felzmann et al (US 2010/0285072, published 11 November 2010) and Corbascio et al (US 2016/0361364, published 15 December 2016, filed 11 December 2014) are maintained.
Sakai disclose autologous dendritic cells pulsed with HER2 peptides ( page 8022, 2nd column). Sakai disclose the administration of dendritic cells transduced with adenovirus expressing the extracellular and transmembrane domain of HER2 (pages 8023 and 8025). 
Clinical Trial NCT01730118 disclose an AdHER2/neu DC vaccine. It is noted that this is the same designation used in the specification for the claimed adenoviral dendritic vaccine.
Slager et al (Cancer Gene Ther, 11:227-236, 2004, IDS) disclose dendritic cells transduced with adenovirus expressing a chimeric Ad5/35 fiber (page 228, 2nd column to page 229, 1st column).
Slawin disclose an engineered gene consisting of the Ad5 fiber tail domain and the Ad35 fiver shaft and knob domains.  
One of ordinary skill in the art would be motivated to apply Slager and Slawin’s Ad5/35 fiber to Clinical Trial NCT01730118 and Sakau’s adenovirus expressing the extracellular and transmembrane domain of HER2 because Vogels disclose that the fiber o fAD35 is most efficient in mediating infection of human dendritic cells (paragraph 4). Vogels also disclose swaps between fiber of different serotypes (paragraph 33). It would have been prima facie obvious to combine Clinical Trial NCT01730118 and Sakau’s adenovirus expressing the extracellular and transmembrane domain of HER2 with Slager and Slawin’s Ad5/35 fiber to have a dendritic cells transduced with a 

Felzmann disclose pooled AB plasma for dendritic cells (paragraphs 72, 74).
One of ordinary skill in the art would have been motivated to apply Felzmann’s AB serum to Sakai, Clinical Trial NCT01730118, Slager, Slawin and Vogels’s dendritic cells transduced with a recombinant adenovirus vector encoding the extracellular (EC) and transmembrane (TM) domains of human HER2 and an adenovirus type 35 (Ad35) fiber protein because Corbascio disclose that plasma of blood type AB may advantageously be used irrespective of the blood type of the patient to which the pharmaceutical composition is to be administered (paragraph 96). It would have been prima facie obvious to combine Sakai, Clinical Trial NCT01730118, Slager, Slawin and Vogels’s dendritic cells transduced with a recombinant adenovirus vector encoding the extracellular (EC) and transmembrane (TM) domains of human HER2 and an adenovirus type 35 (Ad35) fiber protein with Felzmann’s AB serum to have a dendritic cells transduced with a recombinant adenovirus vector encoding the extracellular (EC) and transmembrane (TM) domains of human HER2 and an adenovirus type 35 (Ad35) fiber protein in AB plasma.

Applicant argues that there is no teaching or suggestion in Felzmann et al. that AB plasma provides any benefit to the cultured monocytes or maturation process (for producing DCs). Corbascio describe culturing of mesenchymal cells in human AB plasma and teach that AB plasma can be used in a pharmaceutical composition regardless of a patient's blood type. Applicant argues that this references teaches use
of AB allogeneic plasma only with mesenchymal cells, which give rise to skeletal, muscle and adipose cells, not immune cells such as dendritic cells. Applicant argues that the Office alleges that one of ordinary skill in the art would have been motivated to
combine use of AB plasma as taught in Felzmann et al. with the teachings of Sakai et al., Clinical Trail NCT0 1730118, Slager et al., Slawin et al. and Vo gels et al. because Corbascio teach that it may be advantageous to use AB plasma as it can be used irrespective of the blood type of the patient to which the pharmaceutical composition is et al. mention the use of AB plasma in a working example that describes culturing monocytes to produce dendritic cells (paragraph 0074); however, AB plasma is just one of several media components/supplements taught by Felzmann et al., including GM-CSF, IL-4,
IFN-y and LPS. Felzmann et al. do not describe using any other type of plasma or suggest any benefit to using AB plasma specifically. Applicant argues that although Corbascio et al. teach that AB plasma can be used regardless of a patient's blood type, there is no teaching or suggestion for using AB plasma with monocytes/dendritic cells, or any type of immune cell. Instead, Corbascio et al. teach use of AB plasma only with mesenchymal cells. Applicant argues that one of skill in the art would not have
combined the teachings of these two references, nor would one of skill in the art have been motivated to combine the mesenchymal cell teachings of Corbascio et al. with any of Sakai et al., Clinical Trail NCT01730118, Slager et al., Slawin et al. and Vogels et al.
	Applicant’s arguments have been considered but are not persuasive. As discussed previously, Felzmann disclose pooled AB plasma for dendritic cells while Carbascio teaches the benefit that AB plasma can be used in a pharmaceutical composition regardless of a patient's blood type.  Given the benefits of using AB allogeneic plasma as disclosed by Carbascio and the disclosed use for the claimed composition of transduced dendritic cells for administering to a subject, it would have been obvious to use the pooled AB plasma as disclosed by Felzmann for a composition comprising transduced dendritic cells.
Applicant appears to argue that Felzmann and Carbascio are nonanalogous art.  However, both Felzmann and Carbascio disclose administering cells to treat disease.  One of skill in the art would have looked at Carbascio to reveal the advantages of using AB plasma for the administration of cells to a subject.

In addition, Applicant argues that Applicant determined that the use of AB allogeneic plasma led to an unexpected and superior transduction efficiency and enhanced expression of HER2 in adenovirus (Ad5f35HER2ECTM)-transduced dendritic cells (DCs). Applicant also argue that HER2 expression by DCs
manufactured with AB plasma was significantly greater than HER2 expression by

In response, it is noted that the claims are drawn to a composition comprising:
isolated dendritic cells transduced with a recombinant adenovirus expressing the
extracellular (EC) and transmembrane (TM) domains of human HER2 and an adenovirus type 35 (Ad35) fiber protein; and AB allogeneic plasma. The claims are not drawn to a method of transducing dendritic cells with a recombinant adenovirus expressing the extracellular (EC) and transmembrane (TM) domains of human HER2 and an adenovirus type 35 (Ad35) fiber protein. There is a different and sufficient motivation from Carbascio in using allogeneic AB plasma, that AB plasma can be used regardless of a patient's blood type when administering the cell composition to a subject 

 
Summary
Claims 19-21 stand rejected.
Claims 15-18 are allowed 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642